JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, the amended brief, and the appendix filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed May 17,2005 be affirmed. The court properly dismissed the case without prejudice for failure to meet the minimal pleading standards of Fed.R.Civ.P. 8(a) and for failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(2).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.